Exhibit 10.1
LODGENET INTERACTIVE CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of February 25, 2010 by and between LodgeNet
Interactive Corporation, a Delaware corporation located at 3900 West Innovation
Street, Sioux Falls, South Dakota 57107 (“Corporation”), and Frank Elsenbast
(“Executive”).
     WHEREAS, the Executive is being offered employment by the Corporation in
the capacity and with the title set forth on Appendix A hereto:
     WHEREAS, the Board of Directors (“Board”) has determined that it would be
in the best interest of the Corporation and its shareholders to provide for the
employment of Executive on the terms set forth herein; and
     WHEREAS, the Executive is willing to serve the Corporation in accordance
with the provisions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
     1. Definitions. Capitalized terms used herein shall have the meanings set
forth in Appendix B, which is attached hereto and incorporated herein by
reference.
     2. Term of Employment. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (the “Term”) beginning on the
date hereof and continuing, unless sooner terminated as provided in Section 7
herein, through December 31, 2010; provided, however, that on each December 31,
commencing with 2010, such period of employment shall automatically be extended
for an additional year, (in which case the Term shall be deemed to have been
extended through December 31 of the next succeeding year), unless sixty
(60) days prior to the expiration of the then-current Term either party hereto
has given written notice to the other that such party does not wish to extend
the period of employment.
     3. Duties. During the Term, Executive shall serve as in the capacities and
with the title(s) set forth in Appendix A, or in such other office or offices to
which he shall be elected by the Board of Directors of the Corporation (“Board”)
with Executive’s approval, performing the duties of such office or offices as
are assigned to Executive by the Board or committees of the Board or the Chief
Executive Officer of the Corporation. During the Term, Executive shall devote
his full time and attention to the business of the Corporation and the discharge
of the aforementioned duties, except for permitted vacations, absences due to
illness, and reasonable time for attention to personal affairs.
     4. Work Location. During the Term, Executive shall have an office at the
facility specified on Appendix A.

 



--------------------------------------------------------------------------------



 



     5. Compensation. As compensation for the services performed hereunder, the
Corporation shall pay or provide to Executive the following:

  (a)   The Corporation shall pay Executive a salary (the “Base Salary”),
calculated at the rate per annum set forth on Appendix A (which Base Salary may
be increased by the Corporation at any time and from time to time in its
discretion). The Base Salary shall be payable monthly, semi-monthly or weekly
according to the Corporation’s general practice for its executives, for the Term
of this Agreement.     (b)   During the Term, Executive shall be allowed to
participate in such bonus and other incentive compensation programs in
accordance with their terms as the Corporation may have in effect from time to
time for its executive personnel, and all compensation and other entitlements
earned pursuant to such programs shall be in addition to, and shall not in any
way reduce, the amount payable as Base Salary. A minimum bonus for calendar year
2010 shall be payable as set forth on Appendix A hereto.     (c)   During the
Term, Executive shall be entitled to:

  (i)   participate in such retirement, investment, health (medical, hospital
and/or dental) insurance, life insurance, disability insurance and accident
insurance plans and programs as are maintained in effect from time to time by
the Corporation for its executive employees;     (ii)   participate in other
non-duplicative benefit programs which the Corporation may from time to time
offer generally to executive personnel of the Corporation; and     (iii)  
accrue vacation time, sick leave, or other forms of paid time off in accordance
with the Corporation’s policy for executive personnel, subject to any minimum
accrual amounts specified in Appendix A hereto.

  (d)   During the Term, the Board from time to time in its discretion may grant
to Executive stock options, restricted stock and other rights related to shares
of the Corporation’s common stock, and may designate the terms on which such
rights vest.

     6. Effect of Disability and Certain Hazards. Executive shall not be
obligated to perform the services set forth in this Agreement during any period
of Disability, and relief from such obligation shall not in any way affect his
rights hereunder except to the extent that such Disability may result in
termination of his employment by the Corporation pursuant to Section 7 herein.

 



--------------------------------------------------------------------------------



 



     7. Termination of Employment. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated on or prior to the
expiration of the then current Term as follows:

  (a)   Termination in the Event of Death. In the event of Executive’s death
prior to the expiration of the Term, such employment shall automatically
terminate on the date of Executive’s death.     (b)   Termination in the Event
of Disability. The Corporation may terminate this Agreement due to Executive’s
Disability prior to the expiration of the Term on not less than thirty (30) days
prior written notice, unless prior to the expiration of said 30 day period,
Executive shall have returned to the effective performance of Executive’s duties
on a full-time basis. Any dispute as to the existence of a Disability shall be
settled by the opinion of an impartial physician selected by the parties or
their representatives or, in the event of failure to make a joint selection
after request therefore by either party to the other, a physician selected by
the Corporation, with the fees and expenses of any such physician to be borne by
the Corporation.     (c)   Termination for Cause. The Corporation, by giving
written notice of termination to Executive, may terminate Executive’s employment
at any time prior to the expiration of the Term for Cause, with Cause to be
determined by the Board after reasonable notice to the Executive and an
opportunity for Executive to be heard at a meeting of the Board and with
reasonable opportunity (of not less than 30 days) in the case of willful neglect
of material duties to cease such neglect. For purposes of this Section 7(c), no
act or failure to act on the Executive’s part shall be considered “willful”
unless done or omitted to be done by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation.     (d)   Termination Without Cause. The Corporation may terminate
such employment at any time prior to the expiration of the Term without Cause
(which shall be for any reason not covered by preceding subsections (a) through
(c)) upon 60 days prior written notice to Executive.     (e)   Date of
Termination. Unless otherwise agreed by the Executive and Corporation or
otherwise provided in this Agreement, the effective date of termination shall be
determined as follows:

  (i)   if this Agreement is terminated by death, the effective date of shall be
the date of Executive’s death,     (ii)   if the Executive’s employment is
terminated due to a Disability, the effective date of termination shall be
thirty (30) days after the Notice of Termination is given (provided that the
Executive shall not have

 



--------------------------------------------------------------------------------



 



      returned to the effective performance of his duties on a full-time basis
during such period),     (iii)   if the Executive’s employment is terminated for
Cause, the effective date of termination shall be the date specified in the
Notice of Termination, and     (iv)   if the Executive’s employment is
terminated for any other reason, the effective date of termination shall be
sixty (60) days after the Notice of Termination.

  8.   Payments Upon Termination.     (a)   Except as otherwise provided in
subsections (b) or (c) of this Section 8, upon termination of Executive’s
employment by the Corporation, all compensation due Executive under this
Agreement and under each plan or program of the Corporation in which Executive
may be participating at the time shall cease to accrue as of the date of such
termination (except, in the case of any such plan or program, if and to the
extent otherwise provided in the terms of such plan or program), and all such
compensation accrued as of the date of such termination but not previously paid
shall be paid to Executive at the time such payment otherwise would be due, and
in any event no later than the Last Payment Date. Unless otherwise expressly
provided in the terms of the bonus plan or program of the Corporation in which
the Executive is a participant at the time of his termination, if the
termination of Executive’s employment is for any reason other than a termination
for Cause in accordance with Section 7(c) above, then a pro rata portion of the
“target” full year’s bonus shall be deemed to have accrued for the Executive
under such bonus plan or program for the portion of the year ended on the date
of the termination, which shall be paid to the Executive within 10 days of the
date of termination and no later than the Last Payment Date.     (b)   If
Executive’s employment pursuant to this Agreement is terminated by the
Corporation without Cause pursuant to Section 7(d) above, or if the Corporation
elects at any time not to renew or extend this Agreement at the expiration of
the then current Term, and provided that subsection (c) below does not apply,
then Executive shall receive, subject to the mitigation provisions of subsection
(d) below, in a single sum payable at the time of termination, and no later than
the Last Payment Date, a cash severance payment (the “Severance Payment”) from
the Corporation. The amount of the Severance Payment shall be equal to the
Executive’s then monthly Base Salary increased by a factor of twenty percent
(20%) to account for the Executive’s loss of benefits, multiplied by the number
of months in the Severance Period as set forth in Appendix A hereof. Executive
shall have the right to purchase health and dental coverage under the Company’s
group policies then in effect for the Severance Period. The Severance Payment is

 



--------------------------------------------------------------------------------



 



      subject to required withholding. The Executive shall not be entitled to
Severance Payments in any event if he is terminated for Cause as permitted by
Section 7(c).     (c)   Termination Following Change in Control.

  (i)   If a Change in Control of the Corporation occurs during the Term of this
Agreement, or if Executive’s employment with the Corporation is terminated by
the Corporation without Cause prior to but in connection with a Change in
Control (meaning that at the time of such termination the Company had entered
into an agreement, the consummation of which would result in a Change in
Control, or any person had publicly announced its intent to take or consider
actions that would constitute a Change in Control, or the Board adopts a
resolution to the effect that a potential Change in Control for purposes of this
Agreement has occurred), then the Executive shall be entitled to the
compensation provided in Section 8(c)(ii) below upon the termination of the
Executive’s employment by the Corporation or by the Executive, unless the
Corporation elects to terminate this Agreement pursuant to the provisions of
Section 7 (a), (b) or (c) above or because the Executive terminates this
Agreement other than for Good Reason.     (ii)   If the Executive shall be
terminated from employment with the Corporation following the occurrence of a
Change of Control such that Executive is entitled to the compensation set forth
in this Section 8(c)(ii), then the Executive shall be entitled to receive the
following severance benefits in lieu of any other benefits the Executive would
otherwise be entitled to pursuant to this Agreement:

  (a)   Severance Payment. The Corporation shall pay as severance pay to the
Executive an amount equal to the Base Salary that Executive would have received
for an eighteen (18) month period (the “Payment Period”) at an annualized rate
equal to the higher of the rate in effect immediately prior to the Change in
Control or the rate in effect on the date of the Notice of Termination. Such
cash payment shall be payable in a single sum, within 10 days following the
Executive’s Date of Termination and no later than the Last Payment Date.     (b)
  Incentive Awards. The Executive shall receive a cash payment in a single sum,
within 10 days following the Executive’s Date of Termination, and no later than
the Last Payment Date, in the amount equal a pro rata portion of the “target”
full year’s bonus for the Executive under such bonus plan or program for the
portion of the year ending on the date of the termination, with a partial month
counted as a completed month.

 



--------------------------------------------------------------------------------



 



  (c)   Acceleration of Equity Grants. Any non-vested stock options, restricted
stock or other equity award granted to the Executive by the Corporation shall
become 100% vested and all restrictions or conditions to the receipt of such
securities, included but not limited to any applicable performance criteria,
shall be waived, up to 100% of the “target” shares that were to have been
delivered to the executive under any performance-based plan, or 100% of the
total shares under a time-based vesting plan. In addition, (i) any stock options
shall be exercisable until the first to occur of (y) the expiration date of the
applicable option or (z) one (1) year following the date of termination and
(ii) shares of restricted stock or other equity awards shall be delivered free
of all restrictions within 30 days of the date of termination. If any plan
pursuant to which stock options, restricted stock or other equity awards have
been issued is not assumed by the successor entity, all such rights will
immediately accelerate and be exercisable on the date of the Change of Control.
    (d)   Insurance and Welfare Benefits. During the shorter of (i) the Payment
Period or (ii) 18 months following the date of termination (the “Coverage
Period”) the Executive shall be entitled to the continuation of the same or
equivalent life, health, hospitalization, dental and disability insurance
coverage and other employee insurance or welfare benefits that he had received
(including equivalent coverage for his spouse and dependent children)
immediately prior to the Change in Control. In the event that Executive is
ineligible under the terms of such insurance to continue to be so covered, the
Corporation shall provide the Executive with substantially equivalent coverage
through other sources. If the Executive prior to a Change in Control was
receiving any cash-in-lieu payments designed to enable the Executive to obtain
insurance coverage of his choosing, the Corporation shall, in addition to any
other benefits to be provided under this Section 8(c)(ii)(d), provide Executive
with a lump-sum payment equal to the amount of such in-lieu payments that the
Executive would have been entitled to receive over the Coverage Period, no later
than the Last Payment Date. The benefits to be provided under this Section
8(c)(ii)(d) shall be reduced to the extent of the receipt of substantially
equivalent coverage by the Executive from any successor employer.     (e)   Tax
Gross-Up. If any payments received by Executive pursuant to this Agreement will
be subject to the excise tax (the

 



--------------------------------------------------------------------------------



 



      “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor or similar provision of the
Code, the Corporation shall pay to the Executive additional compensation such
that the net amount received by the Executive after deduction of any Excise Tax
(and taking into account any federal, state and local income taxes payable by
the Executive as a result of the receipt of such gross-up compensation), shall
be equal to the total payments he would have received had no such Excise Tax (or
any interest or penalties thereon) been paid or incurred. The Corporation shall
pay such additional compensation no later than the Last Payment Date. The
calculation of the tax gross-up payment shall be approved by the Corporation’s
independent certified public accounting firm and the Executive’s designated
financial adviser.

  (iii)   Notice of Good Reason. If Executive believes that Executive is
entitled to terminate employment with the Corporation for Good Reason, the
Executive may apply in writing to the Corporation for confirmation of such
entitlement prior to the Executive’s actual separation from employment, by
following the claims procedure set forth in Section 14 hereof. The submission of
such a request by Executive shall not constitute Cause for the Corporation to
terminate an Executive, and Executive shall continue to receive all compensation
and benefits otherwise payable pursuant to this Agreement at the time of such
submission throughout the resolution of the matter pursuant to the procedures
set forth in Section 14 hereof. If the Executive’s request for a termination of
employment for Good Reason is denied under both the request and appeal
procedures set forth in Section 14(b) and (c) hereof, then the parties shall use
their best efforts to resolve the claim within ninety (90) days after the claim
is submitted to binding arbitration pursuant to Section 14(d).     (iv)   All
rights of the Executive pursuant to this Section 8(c) shall terminate on the
second anniversary following the occurrence of a Change in Control.

  (d)   No Mitigation. The Executive shall not be required to mitigate the
amount of any payments provided for by this Agreement by seeking employment or
otherwise, nor shall the amount of any cash payments or benefit provided under
this Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided in Section 8(c)(ii)(d) above).

 



--------------------------------------------------------------------------------



 



  (e)   Additional Requirement for Severance Compensation. The amounts payable
pursuant to this Section 8 shall be paid only upon an Executive’s execution and
delivery to the Corporation of an agreement and general release in such form as
is acceptable to the Corporation, in its sole discretion, under which, among
other things, the Executive shall release and discharge the Corporation and
related persons from all claims and liabilities relating to the Executive’s
employment with the Corporation and/or the termination of the Executive’s
employment, including without limitation, claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, where applicable.
Notwithstanding anything to the contrary contained herein, payment of the
amounts payable pursuant to this Section 8 will be paid only after the Release
Effective Date and expiration of all periods of permitted rescission under
federal or state law for such releases.

     9. Confidential Information. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries or Affiliates, including, without limitation, drawings, plans,
programs, specifications, code, algorithms, methods, techniques, systems,
processes, designs and diagrams and non-public information relating to (i)
customers of the Corporation or its subsidiaries or Affiliates, (ii) the
business plans and budgets of the Corporation, its subsidiaries or Affiliates,
and (iii) the financial information, including projections, plans and budgets of
the Corporation, its subsidiaries or Affiliates, except as may be required to
perform his duties hereunder. The provisions of this Section 9 shall survive the
termination of Executive’s employment with the Corporation, provided that after
the termination of Executive’s employment with the Corporation, the restrictions
contained in this Section 9 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade from a
source other than Executive.
     10. Patents, Etc. The Corporation shall be entitled to any and all ideas,
know-how and inventions, whether patentable or not, which Executive shall
conceive, make or develop during the Executive’s period of employment with the
Corporation, which relates to the business of the Corporation or any of its
subsidiaries or Affiliates. Executive shall, from time to time, at the request
of the Corporation, execute and deliver such instruments or documents, and shall
perform or do such acts or things, as reasonably may be requested in order that
the Corporation may have the benefit of such ideas, know-how and inventions and,
in particular, so that patent applications may be prepared and filed in the
United States Patent Office, or in appropriate places in foreign countries,
covering any of the patentable ideas or inventions covered by this Agreement as
aforesaid, including appropriate assignments vesting in the Corporation or any
of its subsidiaries or Affiliates (or any successor to the Corporation or any of
its subsidiaries or Affiliates) full title to any and all such ideas, inventions
and applications. Further, Executive will cooperate and assist the Corporation
in the prosecution of any such applications in order that patents may issue
thereon.
     11. Non-Competition.

 



--------------------------------------------------------------------------------



 



  (a)   If Executive receives severance compensation pursuant to Section 8
above, or if Executive is terminated for Cause, Executive agrees that Executive
will not, without the prior written consent of the Corporation, directly or
indirectly, during the eighteen (18) month period following the Date of
Termination, engage in any business or employment or provide any consulting
service to any person or organization, or to a division or operating unit of any
organization which is involved principally in the provision of video or
broadband services to lodging or healthcare facilities in the United States (a
“Competing Business”); provided, however, that the parties acknowledge and agree
an entity involved in the cable, satellite or other pay television business
generally shall not be deemed to be a Competing Business if (i) the provision of
video or broadband services to lodging or healthcare facilities comprises less
than twenty (20%) percent of the revenues of such business and (ii) Executive’s
principal duties do not involve operation or oversight of that portion of the
enterprise involved in the provision of video or broadband services to lodging
or healthcare facilities). In the event that Executive violates the provisions
of this subparagraph (a), the Corporation shall have the right, in addition to
such other remedies as the Corporation may have available to it, to recover that
portion of the amounts payable to Executive pursuant to the provisions of
Sections 8(b) or 8(c)(ii) of this Agreement which relate to the period of time
Executive is found to have been in violation of the terms of this subparagraph.
    (b)   During the Term, Executive shall not enter into endeavors that are
competitive with the business or operations of the Corporation, and shall not
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, employee, director, partner, stockholder, member, venturer, advisor,
consultant or otherwise (except for passive investments of not more than a one
percent interest in the securities of a publicly held corporation regularly
traded on a national securities exchange or in an over-the-counter securities
market) any Competing Business.

     12. Successors.

  (a)   The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform the obligations of the Corporation under this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform this Agreement if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effective date of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Corporation in the same amount and on the same

 



--------------------------------------------------------------------------------



 



      terms as he would be entitled to receive hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Corporation” shall
mean the Corporation as hereinbefore defined and any successor to its business
and/or assets as aforesaid, which successor executes and delivers the agreement
provided for in this Section 12(a) or which otherwise becomes bound by the terms
and provisions of this Agreement by operation of law.     (b)   This Agreement
and all rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die after his termination while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee or, if there be
no such designee, to the Executive’s estate.

     13. Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
recognized courier service (regularly providing proof of delivery), addressed to
the Corporation at the Corporation’s then principal office, or to the Executive
at the address set forth under the Executive’s signature below, as the case may
be, or to such other address or addresses as any party hereto may from time to
time specify in writing for the purpose in a notice given to the other parties
in compliance with this Section 13. Notices shall be deemed given when received.
     14. Administrator and Claims Procedure.

  (a)   In the event the Executive believes he or she has been wrongfully denied
the payment of benefits, the Executive shall follow the procedures set forth in
this Section 14. If the Executive is claiming benefits as a result of a
termination of employment pursuant to Section 7(c), the Executive shall
disregard subsections (b) and (c) hereof and shall proceed directly to
arbitration pursuant to subsection (d) hereof. The Administrator for purposes of
this Agreement shall be the Corporation. The Corporation shall have the right to
designate one or more Corporation employees as the Administrator at any time.
The Corporation shall give the Executive written notice of any change in the
Administrator, or in the address or telephone number of the same.     (b)   The
Executive, or other person claiming through the Executive, must file a written
claim for benefits with the Administrator as a prerequisite to the payment of
benefits under this Agreement. The Administrator shall make all determinations
as to the right of any person to receive benefits under subsections (b) and
(c) of this Section 14. Any denial by the Administrator of

 



--------------------------------------------------------------------------------



 



      a claim for benefits by the Executive, his heirs or personal
representative (“the claimant”) shall be stated in writing by the Administrator
and delivered or mailed to the claimant within 30 days after receipt of the
claim, unless special circumstances require an extension of time for processing
the claim. If such an extension is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
30-day period. In no event shall such extension exceed a period of 30 days from
the end of the initial period. Any notice of denial shall set forth the specific
reasons for the denial, specific reference to pertinent provisions of this
Agreement upon which the denial is based, a description of any additional
material or information necessary for the claimant to perfect his claim, with an
explanation of why such material or information is necessary, and any
explanation of claim review procedures, written to the best of the
Administrator’s ability in a manner that may be understood without legal or
actuarial counsel.     (c)   A claimant whose claim for benefits has been wholly
or partially denied by the Administrator may request, within 30 days following
the date of such denial, in a writing addressed to the Administrator, a review
of such denial. The claimant shall be entitled to submit such issues or comments
in writing or otherwise as he shall consider relevant to a determination of his
claim, and he may include a request for a hearing in person before the
Administrator. Prior to submitting his request, the claimant shall be entitled
to review such documents as the Administrator shall agree are pertinent to his
claim. The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice, provided that the fees and expenses of such
counsel shall be borne by the claimant, unless the claimant is successful, in
which case, such costs shall be borne by the Corporation. All requests for
review shall be promptly resolved. The Administrator’s decision with respect to
any such review shall be set forth in writing and shall be mailed to the
claimant not later than 30 days following receipt by the Administrator of the
claimant’s request unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing, in which case the
Administrator’s decision shall be so mailed not later than 60 days after receipt
of such request.     (d)   A claimant who has followed the procedure in
subsections (b) and (c) of this section, or has been terminated pursuant to
Section 7(c) after having been given the opportunity to be heard by the Board,
and who has not obtained full relief on his claim for benefits, may, within
60 days following his receipt of the Administrator’s written decision on review,
or the Board’s decision, as the case may be, apply in writing to the
Administrator for expedited and binding arbitration of his claim before an
arbitrator in Sioux Falls, South Dakota, in accordance with the commercial
arbitration rules of the American Arbitration Association, as then in effect, or
pursuant to such other form of alternative dispute resolution as the parties may
agree (collectively, the “arbitration”). The Corporation shall advance filing
fees and other costs required to initiate the arbitration, as well as up to
$2,500 for Executive’s initial attorney fees

 



--------------------------------------------------------------------------------



 



      (which fees and costs shall not be recoverable by the Corporation). The
arbitrator’s sole authority shall be to interpret and apply the provisions of
this Agreement; he shall not change, add to, or subtract from, any of its
provisions. The arbitrator shall have the authority to award compensatory
damages, but shall not have the authority to award punitive, consequential or
exemplary damages. The arbitrator shall have the power to compel attendance of
witnesses at the hearing. Any court having jurisdiction may enter a judgment
based upon such arbitration. The arbitrator shall be appointed by mutual
agreement of the Corporation and the claimant pursuant to the applicable
commercial arbitration rules. The arbitrator shall be a professional person with
a reputation in the community for expertise in employee benefit matters and who
is unrelated to the claimant and any employees of the Corporation. All decisions
of the arbitrator shall be final and binding on the claimant and the
Corporation.

     15. Legal Fees and Expense. The Corporation shall pay Executive’s
out-of-pocket expenses, including attorneys’ fees, but not to exceed a total of
$10,000 for any proceeding or group of related proceedings to enforce, construe
or determine the validity of the provisions for termination benefits in
accordance with this Agreement, provided, however, that if any arbitration or
litigation results in a finding in favor of Executive contrary to the position
of the Corporation, then Executive will be reimbursed for all reasonable legal
and related costs regardless of the limitation set forth above; and further
provided that in no event will Executive be held liable for the legal and
related costs of the Corporation in an event of a finding in favor of the
Corporation. Amounts, if any, paid to the Executive pursuant to this Section 15
shall be in addition to all other amounts due to executive pursuant to this
Agreement.
     16. Non-Alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Corporation.
     17. Miscellaneous.

  (a)   This Agreement contains the entire agreement of the parties relating to
the subject matter hereof and supersedes any prior written or oral agreements or
understandings relating to the subject matter hereof. No modification or
amendment of this Agreement shall be valid unless in writing and signed by or on
behalf of the parties hereto. A waiver of the breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver of any subsequent
breach of the same or any other term or condition. This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations. If any provisions of this
Agreement, or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be held invalid or unenforceable, such invalidity
and unenforceability shall not affect the

 



--------------------------------------------------------------------------------



 



      remaining provisions hereof and the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. Subject to the provisions of Section 8(c)(ii)(e), the
compensation provided to the Executive pursuant to this Agreement shall be
subject to any withholdings and deductions required by any applicable tax laws.
Any amounts payable to the Executive hereunder after the death of the Executive
shall be paid to the Executive’s estate or legal representative. The headings in
this Agreement are inserted for convenience of reference only and shall not be a
part of or control or affect the meaning of any provision hereof. For purposes
hereof, the masculine gender shall be deemed to include the feminine gender, as
appropriate. This Agreement may be executed in one or more counterparts and each
counterpart shall be deemed an original but all counterparts together shall
constitute one instrument.     (b)   This Agreement shall inure to the benefit
of and shall be binding upon the successors and assigns of the Corporation,
including any party with which the Corporation may merge or consolidate or to
which it may transfer substantially all of its assets.     (c)   The rights and
obligations of Executive under this Agreement are expressly declared and agreed
to be personal, nonassignable and nontransferable during his life, but upon his
death this Agreement shall inure to the benefit of his heirs, legatees and legal
representatives of his estate, but only to the extent of any remaining financial
obligations of the Corporation.     (d)   The waiver by either party hereto of
its rights with respect to a breach of any provision of this Agreement by the
other shall not operate or be construed as a waiver of any rights with respect
to any subsequent breach.     (e)   No modification, amendment, addition,
alteration or waiver of any of the terms, covenants or conditions hereof shall
be effective unless made in writing and duly executed by the Corporation and
Executive.     (f)   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.     (g)   If any
provision of this Agreement is determined to be invalid or unenforceable under
any applicable statute or rule of law, it is to that extent to be deemed omitted
and it shall not affect the validity or enforceability of any other provision.  
  (h)   Any notice required or permitted to be given under this Agreement shall
be in writing, and shall be deemed given when sent by registered or certified
mail, postage prepaid, addressed as follows:



 



--------------------------------------------------------------------------------



 



         
 
  If to Executive:   to the address set forth on Appendix B hereto
 
       
 
  If to the Corporation:   LodgeNet Interactive Corporation.
3900 West Innovation Street
Sioux Falls, SD 57107
Attn: General Counsel

    or mailed to such other person and/or address as the party to be notified
may hereafter have designated by notice given to the other party in a similar
manner.

     18. Prior Agreements Superseded. This Agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof. In addition, the definitions of “Cause,” “Good Reason” and
“Change in Control” contained herein supersede and replace any conflicting
provisions in any option grant agreement or any restricted stock agreement
between the Corporation and the Executive (in any such case, an “Equity
Agreement”) and the Executive, by executing this Agreement, hereby agrees that
all his or her existing Equity Agreements, and all Equity Agreements to which he
or she may become subject or party to during the Term, are and shall be hereby
amended to supersede and replace such provisions.
     19. Survival of Certain Provisions. The provisions of sections 9, 10 and
11(a) of this Agreement shall survive the termination of this Agreement,
provided that any claims pursuant to such sections must be brought within one
year of the date of the termination of this agreement.
     20. Compliance with Section 409A of Internal Revenue Code (“Section 409A).
The provisions of this Agreement regarding amounts that are determined to be
subject to Section 409A shall be interpreted and administered in accordance with
Section 409A and the regulations and guidance issued thereunder. Notwithstanding
anything to the contrary contained herein, no payment of an amount subject to
Section 409A on account of the Executive’s “separation from service” (as defined
in Section 409A and the regulations and guidance issued thereunder) shall be
made to the Executive if the Executive is determined to be a “specified
employee” within the meaning of Section 409A at the time of the Executive’s
separation from service. Any such amounts to which the Executive would otherwise
be entitled under this Agreement during the first six months following a
separation from service shall be accumulated and paid on the first day of the
seventh month following the Executive’s separation from service.
     21.  Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of South Dakota. The parties
agree that any suit or proceeding arising out of this Agreement shall be brought
and maintained exclusively in the federal or state courts located in such state,
and each of the parties hereby irrevocably submits to the exclusive jurisdiction
and venue of such courts.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the day and year first above written.

                  EXECUTIVE:       LODGENET INTERACTIVE             CORPORATION:
   
 
               
/s/ Frank Elsenbast
      By:   /s/ Scott Petersen    
 
         
 
   

Address:   4740 Emerson Avenue
South Minneapolis, MN 55419

 



--------------------------------------------------------------------------------



 



Appendix A
Employee Name: Frank Elsenbast

Employee Address:   4740 Emerson Avenue
South Minneapolis, MN 55419

Position/Title: Senior Vice President, Chief Financial Officer
Work Location: Sioux Falls, South Dakota.
Base Salary: $340,000 per annum.
Benefits Stipend: $1,500 per month.
Bonus Parameters: Executive will have right to participate in any bonus plan
generally applicable to Senior Vice Presidents of the Company, with 2010 bonus
prorated based on nine months of employment, subject to a minimum bonus for
calendar year 2010 of $75,000.
Vacation Accrual: Four weeks per year, plus Company-recognized holidays
Severance Period: Eighteen (18) months
Time-Based Restricted Stock (separate agreement): 20,000 shares, 50% of which
(10,000 shares) will vest on the third anniversary of employment, and 50% of
which (10,000 shares) will vest on the fourth anniversary of employment
Stock Options (separate agreement): Option to purchase 30,000 shares of LodgeNet
common stock at a purchase price equal to the closing stock price on the first
day of employment, which option will vest as follows: 25% (7,500 shares) on each
of the first, second, third and fourth anniversaries of employment.

 



--------------------------------------------------------------------------------



 



Appendix B
DEFINITIONS
For the purpose of this Agreement, the following terms have the meanings
indicated:
“Affiliate” means any person or entity that directly or indirectly controls, is
controlled by, or is under common control with the Corporation.
“Cause” means one or more of the following:
(a) acts committed during the Term of this Agreement resulting in a felony
conviction under any federal or state statute;
(b) willfully engaging in dishonest or fraudulent action or omission resulting
or intended to result in any demonstrable and material financial or economic
harm to the Corporation, or which materially damages the Corporation’s
reputation; or
(c) willful breach of this Agreement, willful neglect of the material duties of
the Executive under this Agreement, gross and willful misconduct, or willful and
material violation of (x) the Corporation’s Code of Business Conduct and Ethics
or (y) the Corporation’s Employee Handbook (as amended from time to time) which
results or is reasonably likely to result in any demonstrable and material
financial or economic harm to the Corporation, or to materially damage the
Corporation’s reputation.
“Change in Control” means the occurrence of any of the following:

  (a)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect on
the date hereof) or group of persons acting in concert, other than the
Corporation or any subsidiary thereof or any employee benefit plan of the
Corporation or any subsidiary thereof, becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Corporation representing thirty
percent (30%) or more of the combined voting power of the Corporation’s then
outstanding securities ordinarily having the right to vote in the election of
directors (“voting stock”); or

 



--------------------------------------------------------------------------------



 



  (b)   during any period subsequent to the date of this Agreement, a majority
of the members of the Board shall not for any reason be the individuals who at
the beginning of such period constitute the Board or those persons who are
nominated as new directors by a majority of the current directors or their
successors who have been so nominated; or     (c)   there shall be consummated
any merger, consolidation (including a series of mergers or consolidations), or
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Corporation (meaning assets representing thirty percent (30%) or more of the net
tangible assets of the Corporation or generating thirty percent (30%) or more of
the Corporation’s operating cash flow), or any other similar business
combination or transaction, but excluding any business combination or
transaction which: (i) would result in the voting stock of the Corporation
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity)
more than 70% of the combined voting power of the voting stock of the
Corporation (or such surviving entity) outstanding immediately after giving
effect to such business combination or transaction; or (ii) would be effected to
implement a recapitalization (or similar transaction) of the Corporation in
which no “person” (as defined in subsection 3(a) hereof) or group of persons
acting in concert becomes the beneficial owner (as defined in subsection 3(a)
hereof) of thirty percent (30%) or more of the combined voting power of the then
outstanding voting stock of the Corporation; or     (d)   the adoption of any
plan or proposal for the liquidation or dissolution of the Corporation; or    
(e)   the occurrence of any other event that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act in
effect on the date hereof.

“Disability” means any physical or mental condition which prevents the effective
performance on a full time basis by Executive of the duties set forth in this
Agreement or otherwise assigned to Executive as contemplated by this Agreement
for a period of more than 180 days.
“Good Reason” means any of the following which occur following a Change of
Control:

  (a)   the assignment to the Executive of any duties materially inconsistent
with the Executive’s positions, duties, responsibilities and status with the
Corporation immediately prior to a Change in Control, or a

 



--------------------------------------------------------------------------------



 



      significant adverse alteration in the nature of the Executive’s reporting
responsibilities, titles, or offices as in effect immediately prior to a Change
in Control, or any removal of the Executive from, or any failure to reelect the
Executive to, any such positions, except in connection with a termination of the
employment of the Executive for Cause, Permanent Disability, or as a result of
the Executive’s death or by the Executive other than for Good Reason;     (b)  
a reduction by the Corporation in the Executive’s base salary or in the
percentage of base salary used in computing Executive’s bonus in effect
immediately prior to a Change in Control;     (c)   any material breach by the
Corporation of any provision of this Agreement;     (d)   following a Change in
Control, the Executive is excluded (without substitution of a substantially
equivalent plan) from participation in any benefit, incentive, stock option,
health, dental, insurance or pension plan generally made available to persons at
Executive’s level of responsibility in the Corporation;     (e)   without the
Executive’s express written consent, the requirement by the Corporation that the
Executive’s principal place of employment be relocated more than fifty
(50) miles from his place of employment prior to the Change in Control, or
travel on the Corporation’s business to an extent materially greater than the
Executive’s customary business travel obligations;     (f)   the Corporation’s
failure to obtain a satisfactory agreement from any successor to assume and
agree to perform the Corporation’s obligations under this Agreement, as
contemplated in Section 7(a) hereof.    
“Last Payment Date” means the date that is two and one-half months after the
close of the taxable year in which the Executive incurs a separation from
service.

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF ALL CLAIMS
     This General Release of All Claims (“Agreement”) is entered into by and
between the undersigned,                                         (“Employee”)
LODGENET INTERACTIVE CORPORATION (the “Company”). Employee and the Company are
collectively referred to as “Parties.”
     In exchange for the payments made pursuant to the severance provisions of
the Employment Agreement between Employee and the Company, Employee hereby
acknowledges full and complete satisfaction and hereby releases and forever
discharges the Company and each of its affiliates, subsidiaries, agents,
directors, officers, shareholders, employees, attorneys, successors, and
assigns, from any and all claims arising from or connected with Employee’s
employment by, or separation from the Company, including but not limited to, any
actions brought in tort or for breach of contract, or claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(“ADEA”), the Older Worker Benefits Protection Act (“OWBPA”), the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act of
1974, and any other federal or state statute, law or regulation relating to
employment.
     In order to conform this release agreement with the rights provided by the
Older Workers Benefit Protection Act of 1990, Employee is aware of the following
with respect to release of any claims under the ADEA:

  (1)   the right to consult with an attorney before signing this Release.    
(2)   Forty-five (45) days, in which to consider this Release and any ADEA
claim; and     (3)   Seven (7) days after signing this Release to revoke this
release to any ADEA claim.

This Agreement shall not be effective until the expiration of seven (7) days
following its execution by Employee. In addition, Employee acknowledges that the
Company has provided Employee with a list of all employees eligible for and
offered benefits under the ETA Plan, with their ages and job titles in
compliance with the OWBPA. Employee acknowledges that the names could change as
the Plan is implemented and that a current list will be available upon request
at the Human Resource office of the Company.
     Employee agrees not to use any confidential information or trade secrets
acquired during employment with the Company for any other business or employment
without the prior written consent of the Company. Employee hereby assigns to the
Company all rights to any invention(s) developed or will develop relating at the
time of conception or reduction to practice to the Company’s business, or
resulting from work performed for the Company.

 



--------------------------------------------------------------------------------



 



     Employee further agrees that this Agreement, the terms and conditions of
this Agreement, and any and all actions by the Parties in accordance therewith,
are strictly confidential and Employee agrees not to disclose, discuss or reveal
said information to any other persons, entities or organizations, except that
Employee may disclose this information to immediate family members, counsel,
personal tax advisor, or as may be required by applicable law. However, a
violation of this confidentiality agreement by any third party referenced-above
will constitute a breach of this Agreement.
     The Parties hereby agree to submit any and all disputes regarding any
aspect of this Agreement or any act that allegedly has or would violate any
provision of this Agreement, to final and binding and confidential arbitration
by a single neutral arbitrator as the exclusive remedy for such claim or
dispute. Subject to the terms of this paragraph, the arbitration proceedings
shall be conducted and administered by the American Arbitration Association
(“AAA”) under its National Rules for the Resolution of Employment Disputes then
in effect. The arbitrator shall be experienced in labor and employment matters
and shall be appointed by agreement of the Parties hereto or, if no agreement
can be reached, pursuant to the AAA Rules. In addition, should any party to this
Agreement hereafter institute any legal action or administrative proceeding
against the other with respect to any claim waived by this Agreement or pursue
any arbitrable dispute by any method other than said arbitration, the prevailing
party shall be entitled to recover from the other party all damages, costs,
expenses, and attorney’s fees incurred as a result of such action.
     This Agreement represents and contains the entire agreement between
Employee and the Company relating to the matters described herein, and
supersedes all prior discussions and agreements, whether oral or written.
     Employee affirms and represents that he is entering into this Agreement
freely and voluntarily, and that Employee is acting under no other inducement,
or under any coercion, threat or duress. Employee acknowledges that the contents
of this document have been explained to Employee and Employee understands the
meaning and legal effect of this Agreement.

                 
Dated:
                    Employee Signature    
 
               
Dated:
      By:        
 
 
 
     
 
   

 



--------------------------------------------------------------------------------



 



Mr. Scott C. Petersen
Chief Executive Officer
LodgeNet Interactive Corporation
3900 West innovation Street
Sioux Falls, SD 57107

Re:   Employment Agreement dated as of February 25, 2010

Dear Scott:
This will confirm our mutual understanding that, notwithstanding the Effective
Date set forth in the Employment Agreement between LodgeNet Interactive
Corporation and the undersigned, our mutual understanding is that my employment
with LodgeNet will commence on April 19, 2010.
Very truly yours,
/s/ Frank Elsenbast
Frank P. Elsenbast

 